DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, it is unclear if “an inner periphery” recited in line 4 is a new inner periphery or a repeat of “an inner peripheral side” recited in line 2 of claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura (US 2002/0031933 A1).
In regard to claim 1, Nakamura discloses a connector 1, comprising:
an inner housing 3 to be fit to an inner peripheral side of a mating housing 30; and
an outer housing 2 fittable to an outer periphery of the mating housing 30,
wherein the outer housing 2 is:
held on the inner housing 3 by a first lock 18 before connection to the mating housing 30,
held connected to the mating housing 30 by a second lock 17 upon connection to the mating housing 30, and
separated from the inner housing 3 and held connected to the mating housing 30 by releasing the first lock 18 upon separation from the mating housing 30.

In regard to claim 2, Nakamura discloses the inner housing 3 includes a terminal accommodating portion 4 with an outer periphery and having a sealing ring 14 provided on the outer periphery of the terminal accommodating portion 4, the seal ring 14 being capable of contacting an inner periphery of the mating housing 30 when the terminal accommodating portion 4 is fit to the inner periphery of the mating housing 30, and a rear wall 9 coupled to the .
Allowable Subject Matter
Claims 3 and 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to provide, teach or suggest the cover includes a ceiling wall portion having a closing portion for covering the through hole and a releasing hole penetrating through the ceiling wall forward of the closing portion in the connecting direction and enabling locking between the mating housing and the through hole to be released.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO D. TA whose telephone number is (571)272-2014.  The examiner can normally be reached on Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Tdt
3/13/2021

/THO D TA/Primary Examiner, Art Unit 2831